            Case 1:18-cv-01209-TSC Document 15 Filed 03/01/19 Page 1 of 3



                               UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF COLUMBIA


    NATIONAL STUDENT LEGAL DEFENSE
    NETWORK,

                       Plaintiff,
                                                       Civil Action No.: 18-1209 (TSC)
                          v.

    U.S. DEPARTMENT OF EDUCATION,

                       Defendant.

                                    JOINT STATUS REPORT

       Pursuant to the Court’s October 19, 2018 Minute Order, the Parties respectfully submit this

Joint Status Report. See Min. Order (Oct. 19, 2018).

       1.       This matter relates to a Freedom of Information Act (“FOIA”) request that Plaintiff

submitted on March 5, 2018, requesting information related to “alternate earnings appeals,” part

of the Department of Education’s Gainful Employment program. Compl. ¶ 21 (ECF No. 1).

Specifically, Plaintiff’s FOIA request sought three categories of information related to such

appeals. See id.; see also id. Ex. 1 (ECF No. 1-1).

       2.       On April 13, 2018, Defendant issued a response to Plaintiff’s FOIA request. See

Compl. ¶ 25; see also id. Ex. 5 (ECF No. 1-5). That response was styled as an “interim response.”1

Id. In its April 13 response, Defendant directed Plaintiff to a website for records that it deemed

responsive to the first portion of Plaintiff’s FOIA request. See id. For the other two portions of

Plaintiff’s request, the April 13 response informed Plaintiff that “the information is not available

as the appeals are still being processed.” Id.



1
  As Defendant noted previously, it determined that the April 13 response was labeled
inadvertently as an “interim” response. Rather, it was intended to be a final response. See Joint
Status Report ¶ 4 (ECF No. 8). As Plaintiff noted, it disputes this “new characterization.” Id. ¶ 6.
            Case 1:18-cv-01209-TSC Document 15 Filed 03/01/19 Page 2 of 3



       3.       Plaintiff filed its Complaint in this matter on May 23, 2018, and Defendant filed its

Answer on June 28, 2018. See Answer (ECF No. 6).

       4.       Plaintiff notes that the Department’s delays in responding to Plaintiff’s FOIA

request left Plaintiff and the public effectively unable to provide meaningful comments in response

to a recent Notice of Proposed Rulemaking issued by the Department, 83 Fed. Reg. 40,167 (Aug.

14, 2018), with respect to which the comment period closed on September 13, 2018. See also, e.g.,

Complaint Exh. 1 [Dkt. 1-1] at 4 (noting, in the FOIA request, the importance of the requested

information in order to aid the public discourse regarding a subject under consideration for

rulemaking); Dkt No. 8 ¶ 6 (noting concerns with comment period); Dkt. No. 10 at ¶ 6 (noting

concerns with comment period); Dkt. No. 12 at ¶ 5 (same).

       5.       Defendant processed responsive records on a rolling basis. See Joint Status Report

(ECF No. 13). Specifically, Plaintiff requested that Defendant process responsive records in the

following order of priority: (1) appeals Defendant denied; (2) appeals Defendant granted; (3)

withdrawn appeals; and (4) pending appeals.

       6.       Defendant issued its response for the first category—appeals Defendant denied—

on October 1, 2018. Additionally, Defendant issued its response for second category—appeals

Defendant granted—on December 14, 2018. In January, Defendant informed Plaintiff that the

remaining categories, withdrawn appeals and pending appeals, had actually already been produced

to Plaintiff within the prior productions. Plaintiff is reviewing the productions.

       7.       Accordingly, the Parties agree that the current schedule remains appropriate in light

of the circumstances, whereby the Parties will submit status reports with the Court every 60 days

until Defendant issues its final response.




                                                  2
        Case 1:18-cv-01209-TSC Document 15 Filed 03/01/19 Page 3 of 3



March 1, 2018                      Respectfully submitted,

                                   JESSIE K. LIU
                                   D.C. BAR #472845
                                   United States Attorney

                                   DANIEL F. VAN HORN
                                   D.C. BAR #924092
                                   Chief, Civil Division

                             By:   /s/ Brian J. Field
                                   BRIAN J. FIELD
                                   D.C. BAR #985577
                                   Assistant United States Attorney
                                   555 4th Street, N.W.
                                   Washington, D.C. 20530
                                   Tel: (202) 252-2551
                                   E-mail: Brian.Field@usdoj.gov

                                   Counsel for Defendant


                                   /s/ Martha U. Fulford
                                   Martha U. Fulford
                                   D.C. BAR # 1011954
                                   Senior Counsel
                                   1015 15th Street, N.W.
                                   Suite 600
                                   Washington, D.C. 20005
                                   Tel: (202) 734-7495
                                   E-mail: martha@nsldn.org

                                   Counsel for Plaintiff




                                      3
